Case 3:16-cv-02435-BRM-DEA Document 307 Filed 04/08/20 Page 1 of 1 PageID: 4590




  AGNES LAWSON, et al.,                           :
                                                  : UNITED STATES DISTRICT COURT
                Plaintiffs,                       :    DISTRICT OF NEW JERSEY
                                                  :
         v.                                       :   Civil Action No. 16-2435 (BRM)
                                                  :
  PRAXAIR, INC. et al.,                           :               ORDER
                                                  :
                Defendants.                       :


        THIS MATTER having come before the Court for a telephone status conference on
 April 8, 2020; and the Court having conferred with counsel concerning the completion of fact
 discovery; and good cause appearing for the entry of this Order:

        IT IS on this 8th day of April, 2020

        ORDERED THAT:

    1. Counsel are directed to meet and confer in order to identify all of the remaining fact
       witnesses to be deposed and to submit those names to the Court by April 22, 2020. The
       Court recognizes that it may not be possible to identify all of PHS’ witnesses until the
       initial depositions are conducted.

    2. The date for production of Praxair’s corporate designee(s) to be deposed, pursuant to
       Judge Carroll’s April 1, 2020 Order [dkt. No. 306] is provisionally extended to May 30,
       2020.

    3. The current deadline for completion of fact discovery is extended to June 30, 2020.

    4. The Court will conduct a telephone status conference on June 17, 2020 at 2:00PM .
       Counsel for Plaintiff is directed to initiate the call to (609) 989-2144.

    5. Counsel must confer at least 48 hours in advance of each Court appearance to confirm
       attendance and to review any matters to be discussed with the Court.


                                                        s/ Douglas E. Arpert
                                                      DOUGLAS E. ARPERT
                                                      United States Magistrate Judge
